Murdock, J., dissenting: The Findings of Fact and majority Opinion recognized that Kelly sold stock and refused to have Rondout 1935 sell its assets. Accepting that, then obviously no one ever sold the assets of Rondout 1935 and no one purchased assets of Rondout 1935. The Commissioner contends that the property was acquired by Rondout 1945 in connection with a section 112 (g) (1) (D) reorganization. The majority Opinion holds that there was no such reorganization because Kelly was a stockholder of Rondout 1935 in the beginning and held no stock in Rondout 1945 at the end. However, the reorganization did not start with Kelly as a stockholder. The individual petitioners had to be the owners of the stock of Rond-out 1935 before they could carry out any plan of transferring its assets to Rondout 1945, and, starting with them as stockholders of Rondout 1935, there was a reorganization and no stepped-up basis for the assets. PiERCE, J., agrees with this dissent.